Civil action to restrain the defendants from attempting to list for taxation for the years 1924 to 1933, inclusive, shares of stock in plaintiff bank, the same never having been listed nor the value thereof determined by the State Board of Assessment, as provided by the several Machinery Acts.
From an order continuing the injunction to the hearing the defendants appeal, assigning errors.
The liability to taxation of shares of stock in plaintiff bank was not decided in the Court below, nor is the question before us for decision.
The appeal presents a question of procedural law only. It is conceded that in the instant case the method prescribed by section 600, chapter 204, Public Laws 1933, for determining the value of bank stock for taxation, has not been followed. Rockingham v. Hood, Comr., 204 N.C. 618,169 S.E. 191; Mfg. Co. v. Comrs. of Pender, 196 N.C. 744, 147 S.E. 284. The injunction, therefore, was properly continued to the hearing.
The cases cited and relied upon by defendants are distinguishable, in that they deal with species of property other than shares of stock in banks, banking associations, and trust companies, segregated for special consideration or administration under the Machinery Act.
Affirmed. *Page 51